18‐1904‐cv
     Bezek v. NBC Universal


                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 31st day of May, two thousand nineteen.
 4
 5          PRESENT: GERARD E. LYNCH,
 6                           RAYMOND J. LOHIER, JR.,
 7                                   Circuit Judges,
 8                           BRIAN M. COGAN,
 9                                   District Judge.
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
11          PAOLA BEZEK,
12
13                            Plaintiff‐Appellant,
14
15                    v.                                                          No. 18‐1904‐cv
16
17          NBC UNIVERSAL, NBC SPORTS GROUP,
18
19                           Defendants‐Appellees.
20          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
21
22          FOR PLAINTIFF‐APPELLANT:                                  PAOLA BEZEK, pro se, Stamford,
23                                                                    CT.
24

     
      Judge Brian M. Cogan, of the United States District Court for the Eastern District of
     New York, sitting by designation.
 1         FOR DEFENDANTS‐APPELLEES:                    LORI B. ALEXANDER (Stephen P.
 2                                                      Rosenberg, on the brief), Littler
 3                                                      Mendelson, P.C., New Haven,
 4                                                      CT.
 5
 6         Appeal from a judgment of the United States District Court for the District

 7   of Connecticut (Janet C. Hall, Chief Judge).

 8         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 9   AND DECREED that the judgment of the District Court is AFFIRMED.

10         Paola Bezek appeals from a judgment of the District Court (Hall, C.J.)

11   granting motions filed by NBC Universal and NBC Sports Group (collectively

12   “NBC”) to compel arbitration and to confirm a final arbitration award, and

13   denying Bezek’s motions to vacate the arbitral award and to amend her

14   complaint. Bezek, through counsel, filed a complaint with the Connecticut

15   Human Rights Office and the Equal Employment Opportunity Commission

16   alleging that NBC discriminated against her on the basis of sex and her status as

17   a victim of domestic violence and also retaliated against her. After her counsel

18   initiated arbitration proceedings, Bezek, then proceeding pro se, refused to

19   continue with arbitration and filed a complaint in the District Court making the

20   same allegations of discrimination under federal and Connecticut law. We

21   assume the parties’ familiarity with the underlying facts and the record of prior

                                               2
 1   proceedings, to which we refer only as necessary to explain our decision to

 2   affirm.

 3         Upon careful review of the record on appeal, including the District Court’s

 4   factual findings and legal conclusions, we affirm the judgment substantially for

 5   the reasons stated by the District Court in its thorough May 23, 2018 opinion.1

 6   See Certain Underwriting Members of Lloyds of London v. Fla., Dep’t of Fin.

 7   Servs., 892 F.3d 501, 505–07 (2d Cir. 2018).

 8         We have considered Bezek’s arguments and conclude that they are

 9   without merit. For the foregoing reasons, the judgment of the District Court is

10   AFFIRMED.

11                                           FOR THE COURT:

12                                           Catherine O=Hagan Wolfe, Clerk of Court




     1 Bezek does not purport to sue on behalf of a class and does not argue that individual
     Title VII claims cannot be subject to mandatory arbitration. See Parisi v. Goldman,
     Sachs & Co., 710 F.3d 483, 487–88 (2d Cir. 2013).

                                                3